DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 16938544 on October 21, 2022. Please note claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160011689 A1) in view of Bok (US 20160147375 A1).

Regarding claim 1 (Currently amended), Kim discloses: A touch-sensitive device (Fig. 1, Fig. 5, [0055], discloses the flexible touch panel display device) comprising: 
a curved surface, wherein a curvature of the curved surface is greater than a threshold (see Figs. 1-4, curved surface of the panel display panel 10. Examiner reads the touch display panel when it is in flat state reads as a threshold); and 
a touch sensor panel laminated to the curved surface (Fig. 1, [0055], discloses a touch panel 20 disposed on curved surface of the display panel 10);
 wherein:
 	the touch sensor panel comprises a pattern of touch electrodes disposed on a flexible substrate (Fig. 1, Fig. 6, [0074]-[0075], discloses the touch panel 20 comprising sensing electrode unit 22 disposed over the flexible/bendable display panel 10); the pattern of touch electrodes including a first touch electrode having a first two-dimensional surface area and a second touch electrodes having a second two-dimensional surface area (Fig. 1, Fig. 6, [0074]-[0075], discloses the touch panel 20 comprises the sensing electrode unit 22 having a plurality of first sensing electrodes 23 arranged in a first direction, and a plurality of second sensing electrodes 24 arranged in a second direction over the base film 21. Each of sensing electrodes having quadrangular shape sensing cells having two-dimensional surface area deposited on the display panel surface).
 	the touch sensor panel is formed to a curved shape corresponding to the curved surface (see Figs. 1-4, discloses the touch sensor panel is formed to a curved shape corresponding to the curved surface when bend/flexed as illustrated in figures). Additionally, Kim does not explicitly teach but implicitly teaches wherein a surface area of each touch electrode of the pattern of touch electrodes is within a threshold amount of target area for the touch electrodes when the touch sensor panel is formed to the curved shape (Figs. 1-4 discloses the flexible touch panel display device having plurality touch electrodes bended/flexed to form different shapes. Fig. 6, [0074]- [0075], discloses sensing electrode unit 22 may include a plurality of first sensing electrodes 23 arranged in a first direction, and a plurality of second sensing electrodes 24 arranged in a second direction on the touch surface area to substantially cover a target area for the touch electrodes as illustrated in figures. For example, the when the flexible/bendable touch display device as shown in Fig. 6 is bended/flexed with shapes of figures 1-4, the same touch electrodes of the touch panel also bended/flexed with the shape of the touch display device, as such surface area of the touch electrode of pattern of touch electrodes are substantially same or small change due to deformation which is within a threshold amount of a target area for the touch electrodes. Please note the claim limitation does not specify the limit for a threshold amount and a target area).
Kim does not explicitly teach surface area of  first touch electrode  and second touch electrode having two-dimensional surface area are different.
However, in the same field of endeavor of the touch display device, Bok teaches surface area of  first touch electrode  and second touch electrode having two-dimensional surface area are different (Fig. 10, [0017], [0110], discloses the touch sensor may include a first touch electrode, and an area of the first touch electrode in the center region may be different from an area of the first touch electrode in one or both of the edge regions. Examiner reads two-dimensional shaped electrodes in center region as first electrode, and two-dimensional shaped electrodes in edge region as second electrode).
Therefore, in view of teachings of Kim and Bok, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern of touch electrodes as taught by Kim with surface area of  first touch electrode  and second touch electrode having two-dimensional surface area are different as suggested by Bok in order to provide uniform touch sensitivity along a curve direction of a display panel of a curved display device including a touch sensor even in a hovering touch mode and a driving method thereof (Bok, [0014]).

Regarding claim 6 (Original), Kim in view of Bok teaches the limitations of parent claim 6. Kim further teaches wherein the pattern of touch electrodes comprises rectangular-shaped touch electrodes (see Fig. 6, discloses the rectangular shaped touch electrodes of touch panel 20).  

Regarding claim 7 (Original), Kim in view of Bok teaches the limitations of parent claim 1. Kim further teaches  wherein the pattern of touch electrodes includes first touch electrodes disposed on a first side of the touch sensor panel and second touch electrodes disposed on a second side of the touch sensor panel (Fig. 15, [0098], discloses in the flexible display device 400 according to the present exemplary embodiment, the first sensing electrodes 23 are formed on a surface of the cover window 40 facing the touch panel 20, and the second sensing electrodes 24 are formed on a surface of the base film 21 facing the display panel 10).  

Regarding claim 8 (Original), Kim teaches in view of Bok the limitations of parent claim 1. Kim further teaches wherein the pattern of touch electrodes is formed on a first side of the touch sensor panel (Fig. 1, Fig. 6, [0073], discloses a sensing electrode unit 22 disposed on a surface of the base film 21 facing the display panel 10).  

Regarding claim 9 (Currently Amended), Kim in view of Bok teaches the limitations of parent claim 1. Kim does not explicitly teach wherein the threshold amount is five percent of the target area for the touch electrodes. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the threshold amount is five percent of the target area for the touch electrodes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 10 (Currently amended), Kim in view of Bok teaches the limitations of parent claim 1. Kim further teaches wherein an arc length of each side of the touch electrodes of the pattern of touch electrodes is within a second threshold amount of a target length for each side of the touch electrodes (see Figs. 1-4, discloses the arc length of each of side of the touch electrodes of the pattern of touch electrodes is substantially the same length as illustrated in figures. For example, when the touch panel display device is bended/flexed, the electrodes in touch panel are also bends/flexes and change in length of the electrodes will be substantially same or within the threshold amount of a target length. Please note the claim limitation does not specify limit of the second threshold amount and the target length).  

Regarding claim 11 (Original), Kim teaches in view of Bok the limitations of parent claim 1. Kim further teaches wherein the curved surface comprises an irregular shape (see Figs. 1-4, discloses the different irregular/variable shape formed by flexible display device).  

6.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160011689 A1) in view of Bok (US 20160147375 A1), further in view of Hong (US 20190102013 A1).

Regarding claim 2 (Original), Kim in view of Bok teaches the limitations of parent claim 1. Kim in view of Bok does not seem to explicitly teach wherein the curved surface comprises a spherical surface.  
However, in the same field of endeavor of touch sensor and display device, Hong teaches the wherein the curved surface comprises a spherical surface (Fig. 9, [0012], [0100], discloses the touch sensor may further include a spherical active region provided with a surface which includes the central portion, where the plurality of touch electrode lines may extend along the surface of the spherical active region of the touch display device).
Therefore, in view of teachings of Kim, Bok and Hong, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the shape of the touch-sensitive display device of Kim as modified by Bok with curved surface comprises a spherical surface shape as suggested by Hong in order to design different shaped touch display device for an alternative design choice.

Regarding claim 3 (Original), Kim in view of Bok teaches the limitations of parent claim 1. Kim in view of Bok does not seem to explicitly wherein the curved surface comprises a cylindrical surface.  
However, in the same field of endeavor of touch sensor and display device, Hong teaches the wherein the curved surface comprises a spherical surface (Fig. 1, Fig. 5, [0051], [0112], discloses the touch sensor may further include a spherical active region provided with a surface which includes the central portion, where the plurality of touch electrode lines may extend along the surface of the spherical active region of the touch display device).
Therefore, in view of teachings of Kim, Bok and Hong, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the shape of the touch-sensitive display device of Kim as modified by Bok with curved surface comprises a cylindrical surface shape as suggested by Hong in order to design different shaped touch display device for known alternative design choice.

7.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160011689 A1) in view of Bok (US 20160147375 A1), further in view of Chen (US 20150346889 A1).

Regarding claim 4. (Original), Kim in view of Bok teaches the limitations of parent claim. Kim in view of Bok does not seem to explicitly teach wherein the pattern of touch electrodes comprises diamond-shaped touch electrodes.  
However, it has been well known in the touch sensor device to have used the diamond-shaped touch electrodes as an alternative design. For example, Chen teaches wherein the pattern of touch electrodes comprises diamond-shaped touch electrodes (Fig. 3, [0044]- [0045], discloses the diamond-shaped touch electrode in touch panel device).
 Therefore, in view of teachings of Kim, Bok and Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the shape of the touch electrodes of Kim as modified by Bok the pattern of touch electrodes comprises diamond-shaped touch electrodes as suggested by Chen for known alternative design choice of touch electrodes shape in touch panel device.

Regarding claim 5 (Original), Kim in view of Bok teaches the limitations of parent claim. Kim in view of Bok does not seem to explicitly teach wherein the pattern of touch electrodes comprises hexagon-shaped touch electrodes.  
However, it has been well known in the touch sensor device to have used the hexagon-shaped touch electrodes as an alternative design. For example, Chen teaches wherein the pattern of touch electrodes comprises hexagon-shaped touch electrodes (Figs. 3C, [0005]- [0048], discloses the hexagon-shaped touch electrode in touch panel device).
 Therefore, in view of teachings of Kim, Bok and Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the shape of the touch electrodes of Kim as modified by Bok the pattern of touch electrodes comprises hexagon-shaped touch electrodes as suggested by Chen for known alternative design choice of touch electrodes shape in touch panel device.

8.	Claims 12, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dziama (US 20110199286 A1) in view of Kim et al. (US 20160011689 A1), further in view of Bok (US 20160147375 A1).

Regarding claim 12 (Currently Amended), Dziama discloses: A touch-sensitive device (Fig. 1, Fig. 3, spherical electronic touch display) comprising: 
an energy storage device ([0025], batteries (not shown) contained within the spherical display 102); 
communication circuitry (Fig. 4A, [0026], discloses control unit 104 is in wireless communication with a control computer 116); 
a spherical surface (Fig. 3, [0032], spherical electronic display 102); and 
a touch sensor panel laminated to the spherical surface (Fig. 3, [0032], discloses the touch-screen layer 304 being located on the outer surface of the transparent, spherical electronic display 120), wherein the touch sensor panel is thermoformed to a curved shape corresponding to the spherical surface (see Fig. 3, [0027], [0032], curved surface of the touch-screen layer 304 being formed/surrounded on the outer surface of the transparent, spherical electronic display 120).  
Dziama does not seem to explicitly teach a touch-sensitive device comprising a touch controller; the touch sensor panel comprises a pattern of touch electrodes disposed on a flexible substrate and coupled to the touch controller; the pattern of touch electrodes including a first touch electrode having a first two-dimensional surface area and a second touch electrodes having a second two-dimensional surface area; and a surface area of each touch electrode of the pattern of touch electrodes is within a threshold amount of a target area for the touch electrodes when the touch sensor panel is formed to the curved shape. 
However, in the same field of the endeavor of the touch-sensitive device, Kim teaches wherein the touch sensor panel comprises a pattern of touch electrodes disposed on a flexible substrate and coupled to the touch controller (Fig. 1, Fig. 6, [0074]-[0075], discloses the touch panel 20 comprising sensing electrode unit 22 disposed over the flexible/bendable display panel 10; and touch electrodes are electrically connected to touch controller 62 as illustrated in figure 5); the pattern of touch electrodes including a first touch electrode having a first two-dimensional surface area and a second touch electrodes having a second two-dimensional surface area (Fig. 1, Fig. 6, [0074]-[0075], discloses the touch panel 20 comprises the sensing electrode unit 22 having a plurality of first sensing electrodes 23 arranged in a first direction, and a plurality of second sensing electrodes 24 arranged in a second direction over the base film 21. Each of sensing electrodes having quadrangular shape sensing cells having two-dimensional surface area deposited on the display panel surface). Additionally, Kim does not explicitly teach but implicitly teaches wherein a surface area of each touch electrode of the pattern of touch electrodes is within a threshold amount of target area for the touch electrodes when the touch sensor panel is formed to the curved shape (Figs. 1-4 discloses the flexible touch panel display device having plurality touch electrodes bended/flexed to form different shapes. Fig. 6, [0074]- [0075], discloses sensing electrode unit 22 may include a plurality of first sensing electrodes 23 arranged in a first direction, and a plurality of second sensing electrodes 24 arranged in a second direction on the touch surface area to substantially cover a target area for the touch electrodes as illustrated in figures. For example, the when the flexible/bendable touch display device as shown in Fig. 6 is bended/flexed with shapes of figures 1-4, the same touch electrodes of the touch panel also bended/flexed with the shape of the touch display device, as such surface area of the touch electrode of pattern of touch electrodes are substantially same or small change due to deformation which is within a threshold amount of a target area for the touch electrodes. Please note the claim limitation does not specify the limit for a threshold amount and a target area).
Therefore, in view of teachings of  Dziama and Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch-sensitive device of Dziama with a touch-sensitive device comprising a touch controller; wherein the touch sensor panel comprises a pattern of touch electrodes disposed on a flexible substrate and coupled to the touch controller with first and second touch electrodes having two-dimensional surface area; and wherein a surface area of each touch electrode of the pattern of touch electrodes is within a threshold amount of target area for the touch electrodes as suggested by Kim in order to design flexible touch-sensing device capable of having a specific curved shape with improved the touch sensing function that facilitates interaction with a user. 
 Dziama in view of Kim does not explicitly teach surface area of  first touch electrode  and second touch electrode having two-dimensional surface area are different.
However, in the same field of endeavor of the touch display device, Bok teaches surface area of  first touch electrode  and second touch electrode having two-dimensional surface area are different (Fig. 10, [0017], [0110], discloses the touch sensor may include a first touch electrode, and an area of the first touch electrode in the center region may be different from an area of the first touch electrode in one or both of the edge regions. Examiner reads two-dimensional shaped electrodes in center region as first electrode, and two-dimensional shaped electrodes in edge region as second electrode).
Therefore, in view of teachings of Dziama, Kim and Bok, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern of touch electrodes as taught by Dziama and Kim with surface area of  first touch electrode  and second touch electrode having two-dimensional surface area are different as suggested by Bok in order to provide uniform touch sensitivity along a curve direction of a display panel of a curved display device including a touch sensor even in a hovering touch mode and a driving method thereof (Bok, [0014]).

Regarding claim 13 (Original), Dziama in view of Kim and Bok teaches the limitations of parent claim 12. Kim further teaches wherein the pattern of touch electrodes comprises rectangular-shaped touch electrodes or diamond-shaped touch electrodes (see Fig. 6, discloses the rectangular shaped touch electrodes of touch panel 20).  

Regarding claim 15 (Original), Dziama in view of Kim and Bok teaches the limitations of parent claim 12. Kim further teaches wherein the pattern of touch electrodes includes first touch electrodes disposed on a first side of the touch sensor panel and second touch electrodes disposed on a second side of the touch sensor panel (Fig. 15, [0098], discloses in the flexible display device 400 according to the present exemplary embodiment, the first sensing electrodes 23 are formed on a surface of the cover window 40 facing the touch panel 20, and the second sensing electrodes 24 are formed on a surface of the base film 21 facing the display panel 10).  

Regarding claim 16 (Original), Dziama in view of Kim and Bok teaches the limitations of parent claim 12. Kim further teaches wherein the pattern of touch electrodes is formed on a first side of the touch sensor panel (Fig. 1, Fig. 6, [0073], discloses a sensing electrode unit 22 disposed on a surface of the base film 21 facing the display panel 10).   

Regarding claim 17 (Original), Dziama in view of Kim and Bok teaches the limitations of parent claim 12. Dziama further teaches wherein the spherical surface is a spherical cap (Fig. 1, Fig. 3, discloses the spherical shape touch display device).  

Regarding claim 19 (Currently Amended), Dziama in view of Kim and Bok teaches the limitations of parent claim 12. Kim does not explicitly teach wherein the threshold amount is five percent of the target area for the touch electrodes. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the threshold amount is five percent of the target area for the touch electrodes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 20 (Currently amended), Dziama in view of Kim and Bok teaches the limitations of parent claim 12. Kim further teaches wherein an arc length of each side of the touch electrodes of the pattern of touch electrodes is within a second threshold amount of a target length for each side of the touch electrodes (see Figs. 1-4, discloses the arc length of each of side of the touch electrodes of the pattern of touch electrodes is substantially the same length as illustrated in figures. For example, when the touch panel display device is bended/flexed, the electrodes in touch panel are also bends/flexes and change in length of the electrodes will be substantially same or within the threshold amount of a target length. Please note the claim limitation does not specify limit of the second threshold amount and the target length).  

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dziama (US 20110199286 A1) in view of Kim et al. (US 20160011689 A1) and Bok (US 20160147375 A1), further in view of Chen (US 20150346889 A1).

Regarding claim 14 (Original), Dziama in view of Kim and Bok teaches the limitations of parent claim 12. Dziama in view of Kim and Bok does not seem to explicitly teach wherein the pattern of touch electrodes comprises hexagon-shaped touch electrodes.  
However, it has been well known in the touch sensor device to have used the hexagon-shaped touch electrodes as an alternative design. For example, Chen teaches wherein the pattern of touch electrodes comprises hexagon-shaped touch electrodes (Figs. 3C, [0005]-[0048], discloses the hexagon-shaped touch electrode in touch panel device).
 Therefore, in view of teachings of Dziama, Kim, Bok and Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the shape of the touch electrodes of Dziama as modified by Kim and Bok with the pattern of touch electrodes comprises hexagon-shaped touch electrodes as suggested by Chen for known alternative design choice of touch electrodes shape in touch panel device.

Allowable Subject Matter
10.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  , none of the prior art neither anticipates nor renders obvious the limitations of wherein the spherical surface has a curvature greater than a threshold curvature such that distortion of a two-dimensional pattern of touch electrodes thermoformed to the shape of the spherical surface exceeds a threshold amount of distortion, in the context of forming the spherical touch surface using a two-dimensional touch sensor panel pattern with non-uniform area touch electrodes in accordance with the strain pattern expected for a given curved surface and thermoforming technique, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art.

Response to Arguments
11.            Applicant’s arguments with respect to claims 1 and 12 as amended have been considered but are moot because the arguments do not apply to the current reference combination including the new reference of Bok et al. being used in the current rejections under new grounds of rejection necessitated by amendment. See above rejections for full detail.
	Applicant also argues that Kim does not teach or suggest a surface area of each touch electrode of the pattern of touch electrodes is within a threshold amount of a target area for the touch electrodes when a touch sensor panel is formed to the curved shape. Indeed, the Office Action's finding of implicit disclosure where there is none indicates improper use of hindsight knowledge of the claim to support a conclusion of obviousness. Examiner respectfully disagrees. Kim teaches flexible display device 100 comprising touch panel 20 having plurality of sensing electrode unit 22 are arranged/laminated over the curved surface of the display panel 10, for example as illustrated in figure 1, and the flexible display device 100 is fended/flexed to form the different shapes as illustrated in figures 2-6, the same touch electrodes of the touch panel also bended/flexed with the shape of the touch display device, as such surface area of the touch electrode of pattern of touch electrodes are substantially same even when the touch electrodes experiences the stress or small changes due to deformation which is within a threshold amount of a target area for the touch electrodes which is well known material properties. Office also notes that  the claim limitation does not specify the limit or value what corresponds to a threshold amount and a target area. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
	As such applicant’s arguments are not deemed persuasive. See above rejections for full detail.

Conclusion 
12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693